DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response of 2/16/2021 has been entered claims 14-19 have been cancelled and claim 1 has been amended (see Examiner’s amendment below). 

The previous rejections regarding claims 1-13 have been withdrawn and claims 1-13 are allowed.


Terminal Disclaimer
The terminal disclaimer filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16/394594  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney, Grace E. Kim (Reg. No. 71,631) on 3/22/2021.

The application has been amended as follows:  Claim 1 has been amended as follows 



Claim 1. A feed additive composition for ruminants, comprising
(A) at least one member selected from the group consisting of hydrogenated vegetable oil and hydrogenated animal oil each having a melting point of higher than 50C and lower than 90C;
(B) from 0.05 weight% to 6 weight%, based on the total weight of the composition, of lecithin;
(C) from 30 weight% to less than 65 weight%, based on the total weight of the composition, of a biologically active substance;
(D) from 0.01 weight% to less than 0.8 weight%, based on the total weight of the composition, of a natural vegetable oil; and
from 0.1 weight% to 6 weight%%, based on the total weight of the composition, of water,
wherein the composition comprises a surface layer of 30 µm to 110 µm in thickness that is substantially free of the biologically active substance, wherein
when a scattering profile is measured after maintaining said composition at 40C for 15 min, and then measured by further maintaining said composition at 40C for 30 min by a small-angle and wide-angle x-ray scattering method, 
a peak having the maximum peak intensity in a region where the scattering angle 2θ is not more than 5 has a ratio (t/s) of 0.9 to 1.1 wherein s is peak intensity when said composition is maintained at 40C for 15 min and t is peak intensity when said composition is maintained at 40C for 45 min, and 
a peak having the maximum peak intensity in a region where the scattering angle 2θ is 17 to 23 has a ratio (y/x) of 0.7 to 0.9 wherein x is peak intensity when said composition is maintained at 40C for 15 min and y is peak intensity when said composition is maintained at 40C for 45 min.


Reasons for Allowance

Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowed because the prior art of record Nakazawa in view of Blagdon and NPL to  Jana Orsavova do not teach or suggest, singularly or in combination, at least the limitations of the base claims 1 that requires a feed additive composition as instantly claimed where the feed composition comprises at least one hydrogenated vegetable oil and hydrogenated animal oil having a melting point of higher than 50C and lower than 90C, lecithin in from 0.05 weight% to 6 weight%, a natural vegetable oil from 0.01 weight% to less than 0.8 weight%, based on the total weight of the composition, water from 0.1 weight% to 6 weight%%, based on the total weight of the composition in conjunction with a biologically active substance from 30 weight% to less than 65 weight%, based on the total weight of the composition and in conjunction with “a surface layer of 30 µm to 110 µm in thickness that is substantially free of the biologically active substance” such that when a scattering profile is measured after maintaining said composition at 40C for 15 min, and then measured by further maintaining said composition at 40C for 30 min by a small-angle and wide-angle x-ray scattering method, with a maximum peak intensity in a region where the scattering angle 2θ is not more than 5 has a ratio (t/s) of 0.9 to 1.1 wherein s is peak intensity when said composition is maintained at 40C for 15 min and t is peak intensity when said composition is maintained at 40C for 45 min, and a peak having the maximum peak intensity in a region where the scattering angle 2θ is 17 to 23 has a ratio (y/x) of 0.7 to 0.9 wherein x is peak intensity when said composition is maintained at 40C for 15 min and y is peak intensity when said composition is maintained at 40C for 45 min.

Applicant's response of 2/16/2021 and interview discussion of 3/19/2021 in light of the amendments and terminal Disclaimer.have been found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/Primary Examiner, Art Unit 1792